Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sannomiya et al. (US 2015/0041785, cited on Applicants information disclosure statement, filed on 6/15/21).
Claim 1: Sannomiya et al. teaches organic electroluminescent devices, specifically, organic light-emitting diodes, which are comprised of an ITO anode, an organic emissive layer comprising a single host material and a phosphorescent dopant material, and an Al cathode.  Examples 1-17 employ different host materials, which are selected from groups A-XX through K-XX as taught by Sannomiya et al.  Several of the explicitly taught host compounds of Sannomiya et al. anticipate formula I of claim 1.  Specifically, at least compounds E-6, 10, 12, 16, 17, 19, 21, 22, 24, 25, 28, 31, 33, 35, 37-40, 43-46, and F-1, 3, 5, 6, 9-11, 13-20, 22-27, 32, 34, 36 and 49 of Sannomiya et al. satisfy the limitations of Formula I.  Device example 15 of Sannomiya et al. (Table 1) employs compound F-15 as the host material.  As applied to Formula I of claim 1, compound F-15 has variables R1, R2 and R3 all being no substitution (alternatively, R1, R2 and R3 represent the maximum possible number of substitutions with all R1 through R3 being equal to hydrogen), variable R4 comprises a dibenzothiophene moiety, variable L is a direct bond, variables Z3 and Z5 are equal to C, and variables Z1, Z2, and Z4 are equal to N.  Two variables R5 are equal to aryl groups (biphenyl), which are attached to groups Z3 and Z5.  In summary, Device example 15 of Sannomiya et al. is an organic light-emitting device which comprises an anode, a cathode, and an emissive layer between the anode and the cathode which comprises a single non-emissive host material (compound F-15) and a phosphorescent first dopant material.  Device example 15 does not employ any other non-emitting compound in the organic emissive layer, which is a feature required by claim 1.
Claim 2: In compound F-15, variables R1-R3 are hydrogen, variable R4 is a heteroaryl group, and variable R5 is an aryl group, thereby anticipating claim 2.
Claim 3: In compound F-15, variable R4 is a heteroaryl group, and variable R5 is an aryl group, thereby anticipating claim 3.
Claim 5: In compound F-15, the organic linker L is a direct bond, thereby anticipating claim 4.
Claim 5: Compound E-10 of Sannomiya et al. may be relied upon to reject the limitations of claim 5.  At the outset, the incorporation of any one of the explicitly taught host materials of Sannomiya et al. in the organic light-emitting diodes exemplified therein is at once envisaged, including the compounds recited in claim 1 above.  As applied to Formula I, compound E-10 has variables R1, R2 and R3 all being no substitution (alternatively, R1, R2 and R3 represent the maximum possible number of substitutions with all R1 through R3 being equal to hydrogen), variable R4 comprises a dibenzofuran moiety, variable L is an organic linker (m-phenylene), variables Z2 through Z5 are equal to C, and variable Z1 is equal to N.  Three variables R5 are equal to hydrogen (attached to groups Z2-Z4) and one variable R5 is equal to an aryl group (phenyl) which is attached to group Z5.  The incorporation of such a compound in the manner exemplified by Sannomiya et al. results in an organic light emitting device which anticipates all of the device limitations and structural limitations of claim 1.  
Claim 6: Compound E-33 of Sannomiya et al. may be relied upon to reject the limitations of claim 6.  Specifically, as applied to formula I, compound E-33 has variables R1, R2 and R3 all being no substitution (alternatively, R1, R2 and R3 represent the maximum possible number of substitutions with all R1 through R3 being equal to hydrogen), variable R4 comprises a dibenzofuran moiety, variable L is an organic linker (m-phenylene), variables Z3 through Z5 are equal to C, and variables Z1 and Z2 are equal to N.  Two variables R5 are equal to hydrogen (attached to groups Z3 and Z4) and one variable R5 is equal to a heteroaryl group (dibenzofuranyl) which is attached to group Z5.
Claim 7: In compound F-15, variables Z3 and Z5 are equal to C, and variables Z1, Z2 and Z4 are equal to N, thereby anticipating claim 7.
Claim 8: In compound E-10 as described in claim 5 above, one of Z1 through Z5 is equal to nitrogen, thereby anticipating claim 8.
Claim 9: Compound F-15 satisfies the last structure recited in claim 9 with the variables being the same as described in claim 7.  Additionally, compound E-10 satisfies the first structure recited in claim 9 and compound E-33 satisfies the fourth structure recited in claim 9 with the variables being the same as described above.
Claim 10: The exemplified dopant material is a phosphorescent emitter comprising an iridium complex having ligands which satisfy the fifth structure recited in claim 10 [Ir(piq)3], thereby anticipating claim 10.  As applied to the fifth structure of claim 10, Ir(piq)3 has variables X1 through X8 all equal to C and all Ra and Rb groups being equal to hydrogen.
Claims 18 and 19: The rejection of claim 1 is wholly incorporated in the rejection of claim 18.  The organic light-emitting devices taught and exemplified by Sannomiya et al. are taught to be employed in consumer devices such as, but not necessarily limited to, display devices for phones, vehicles, computers, televisions, and light sources for lamps, and sign boards, thereby anticipating the limitations of claims 18 and 19 (paragraph 0118).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-10, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9, 11-13 and 15-18 of U.S. Patent No. 11,117,897. Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, condition (a) of the ‘897 patent includes the same limitations as variable R4 of instant claim 1.  Condition (a) of the ‘897 patent is also recited in claim 9 of the ‘897 patent.  The remaining limitations of claim 1 of the ‘897 patent and instant claim 1 are nearly the same with the only difference being that R5 of the ‘897 patent does not include heteroaryl groups.  However, variable R5 of the ‘897 patent includes all of the same groups as variable R5 as instantly claimed.  Claim 2 of the ‘897 patent includes embodiments which satisfy the limitations of instant claim 2.  Claim 3 of the ‘897 patent includes embodiments which satisfy the limitations of instant claim 3.  Claim 8 of the ‘897 patent corresponds to claim 5 of the instant application.  Claims 11-13 of the ‘897 patent corresponds to claims 6-8 of the instant application.  Claim 15 of the ‘897 patent corresponds to claim 9 of the instant application.  Claim 16 of the ‘897 patent corresponds to claim 10 of the instant application.  Claims 17 and 18 of the ‘897 patent corresponds to claims 18 and 19 of the instant application. 

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 is allowed.  Sannomiya et al. represents the closest prior art.  However, the compounds taught by Sannomiya et al. are mutually exclusive from the compounds recited in claims 11-17 and 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766